NO. 07-09-0179-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL B

                                    JUNE 30, 2009
                           ______________________________

        IN THE INTEREST OF T.E.K., M.N.K., AND T.C.K., MINOR CHILDREN
                    _________________________________

           FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;

                  NO. 23,910; HONORABLE DAN MIKE BIRD, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                 MEMORANDUM OPINION


       Mark Koch attempts to appeal an order in a suit affecting the parent-child

relationship. Finding we lack jurisdiction, we will dismiss Koch’s attempted appeal.


       The trial court signed the order Koch seeks to appeal on February 9, 2009. Koch

filed a motion for new trial on March 6, and filed a notice of appeal with the clerk of the trial

court on June 2. We notified Koch by letter of June 10 that we apparently lacked appellate

jurisdiction. Koch was granted until June 24 to present a response supporting our

jurisdiction over the appeal. He made no response.
       To be timely, a notice of appeal must be filed within thirty days of the date the trial

court signs an appealable order or judgment unless a designated post-trial motion is filed

within the same thirty-day period. Tex. R. App. P. 26.1(a). If an appropriate post-trial

motion is timely filed, a notice of appeal may be filed within ninety days of the date the

judgment was signed.1 Tex. R. App. P. 26.1(a). If a notice of appeal is not timely filed, the

jurisdiction of the appellate court is invoked only to the extent the court may determine its

lack of jurisdiction and dismiss the appeal. See In re Simpson, 932 S.W.2d 674, 679

(Tex.App.–Amarillo 1996, no writ). Any other action taken by a court without jurisdiction

is a nullity. See In re Frost, 815 S.W.2d 890, 892 (Tex.App.–Amarillo 1991, no writ) (when

a court lacks jurisdiction, any action taken is void). We will determine our jurisdiction over

this appeal on our own motion and in light of the facts we have recited. See Buffalo

Royalty Corp. v. Enron Corp., 906 S.W.2d 275, 277 (Tex.App.–Amarillo 1995, no writ)

(appellate court must address questions of jurisdiction, sua sponte).


       The appellate timetable for Koch began running on February 9 when the trial court

signed the order in question. See Tex. R. App. P. 26.1. Because Koch timely filed a

motion for new trial, his notice of appeal was due to be filed with the clerk of the trial court

within ninety days after the order was signed, which due date was May 11, 2009. Tex. R.




       1
         A notice of appeal filed no later than fifteen days after the deadline for filing may
be timely if the appellant complies with Rule of Appellate Procedure 26.3. Tex. R. App. P.
26.3. See Woodard v. Higgins, 140 S.W.3d 462, 462 (Tex.App.–Amarillo 2004, no pet.)
(applying rule). This rule has no application here because Koch’s notice of appeal was not
filed within fifteen days of the deadline.


                                               2
App. P. 26.1(a)(1). Koch’s notice of appeal, filed June 2, places the attempted appeal

outside our appellate jurisdiction. Accordingly, the appeal is dismissed.




                                                James T. Campbell
                                                    Justice




                                            3